DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-11 and 16 have been canceled. Claim(s) 12-15 and 17-23 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "external side faces".  There is insufficient antecedent basis for this limitation in the claim as the claim refers to “side faces” in lines 3-5 and then recites “ the external side faces” & “the internal side faces”. There is a lack of antecedent basis as to what the external side face and the internal side faces is referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-15, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2010/0259070) in view of Fujimoto (US 2005/0152741)
As Per Claim 12, Klein discloses a carrier component for a vehicle application [abstract], comprising:
 two half-shells [Fig. 3, #2 & #5], which form the carrier component [Fig. 3, #30], that are welded to one another at their end faces [Fig. 3, #20 & #21; Claim 1; “…guiding of a first laser beam through the first opening onto the at least one first welding flange subject to the formation of at least one first laser weld seam between the at least one first welding flange and the at least one third welding flange…”] wherein each end face [Fig. 3, #20 & #21] is terminated by two side faces [Fig. 3, #A and #B below; as shown in the figures below, the side walls (A being the inner and outer side wall as well as B) terminate at the end face of the half shell] of the half-shell [Fig. 3, #2 & #5], and wherein the end faces [Fig. 3, #20 & #21] of the two half-shells [Fig. 3, #2 & #5] are facing each other [Fig. 3, #20 & #21]; 

    PNG
    media_image1.png
    545
    783
    media_image1.png
    Greyscale

wherein, in a position in which one of the two half-shells [Fig. 3, #2] is arranged above the other half-shell [Fig. 3, #5], the end face of the lower half-shell [Fig. 3, #5] protrudes outward [Fig. 3, #29; the examiner is interpreting the flange as being an end face] in relation to the external side faces of the other half-shell [Fig. 3, #2] in the assembling of the half-shells for external joining of same [Fig. 3, #5 & #2];
 wherein the end faces [Fig. 3, #20 & #2] of one of the two half-shells [Fig. 3, #2] protrudes inward [Fig. 3, #3] in relation to the internal side faces of the other half-shell [Fig. 3, #5]; 
wherein the end faces of the half-shells [Fig. 3, #29 & #3] are connected over the entire contact width with friction-locking [refer to annotated Fig. 3, #A & #B below; as consistent with applicant’s disclosure “…the joining process is implemented such that the points of contact are connected over the entire contact width with friction- locking such that, due to the inward protrusion, a fillet weld, on which the inward protrusion is available as a weld filler metal, is also formed inward….”(Page 6), friction locking is nothing merely more than the friction of the half-shells holding the assembly together due to the placement of the flanges, as evident in the current reference. No further discussion in the description is given as to detail said “friction-locking”]. 

    PNG
    media_image2.png
    688
    814
    media_image2.png
    Greyscale

Klein does not disclose wherein the outward protrusion of each end face of the one half-shell is greater than 0.0 mm and less than or equal to 0.5 mm in relation to the opposing end face of the other half-shell.
Fujimoto, much like Klein, pertains to a material for welding [abstract] that utilizes fillet welding [Par. 47] 
Fujimoto discloses the outward protrusion [Fig. 11, #5a-1] of each end face of the one part [Fig. 11, #12] is greater than 0.0 mm and less than or equal to 0.5 mm in relation to the opposing end face of the other part [Fig. 11, #12; Par. 103 “….the height 11a-1 of an indentation 5a-1 is at least 0.05 mm and at most 0.2 mm, the indentation 5a-1 is often formed so as to protrude in the opposite direction from the direction in which the projections 4b protrude…”; the reference clearly discloses a height of the protrusion being within the range as required by the claims (0.0mm to 0.5 mm), in which said height is the furthest point from the end face with the other part (13)]
Fujimoto discloses the benefits of the dimensions of the protrusion in that it aids in maintains a gap of a prescribed size [Claim 1] in order to prevent the occurrence of weld defects. [Par. 203] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outward protrusion as taught by Klein in view of the protrusion as taught by Fujimoto to further include wherein the outward protrusion of the end face of the one half-shell is greater than 0.0 mm and less than or equal to 0.5 mm in relation to the end face of the other half-shell to maintains a gap of a prescribed size [Claim 1], in order to prevent the occurrence of weld defects. [Par. 203]
AS Per Claim 13, Klein discloses wherein the inward protrusion [Fig. 3, #3] of the one half- shell [Fig. 3, #2], in relation to the other half-shell [Fig. 3, #5], is integrated into a weld seam with formation of a fillet weld [Fig. 3, #8 & #14] with the other half-shell [Fig. 3, #5].
As Per Claim 14, Klein discloses all limitations of the invention except wherein the outward protrusion of the end face of the one half-shell is greater than 0.0 mm and less than or equal to 0.1 mm in relation to the opposing  end face of the other half-shell.
Fujimoto, much like Klein, pertains to a material for welding [abstract] that utilizes fillet welding [Par. 47] 
Fujimoto discloses wherein the outward protrusion [Fig. 11, #5a-1] of the end face of the one half-shell [Fig. 11, #13] is greater than 0.0 mm and less than or equal to 0.1 mm in relation to the opposing end face of the other half-shell. [Fig. 11, #12; Par. 103 “….the height 11a-1 of an indentation 5a-1 is at least 0.05 mm and at most 0.2 mm, the indentation 5a-1 is often formed so as to protrude in the opposite direction from the direction in which the projections 4b protrude…”; the reference clearly discloses a height of the protrusion being within the range as required by the claims (0.0mm to 0.1 mm), in which said height is the furthest point from the end face with the other part (13)]
Fujimoto discloses the benefits of the dimensions of the protrusion in that it aids in maintains a gap of a prescribed size [Claim 1] in order to prevent the occurrence of weld defects. [Par. 203] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outward protrusion as taught by Klein in view of the protrusion as taught by Fujimoto to further include wherein the external protrusion of the end face of the one half-shell is greater than 0.0 mm and less than or equal to 0.1 mm in relation to the end face of the other half-shell to maintain a gap of a prescribed size [Claim 1] in order to prevent the occurrence of weld defects. [Par. 203]
As Per Claim 15, Klein discloses wherein the overlap of adjacent end faces [Fig. 3, #20 & #21] of the two half-shells [Fig. 3, #2 & #5] is 90% or more in relation to a width of one of the end faces [Refer to annotated Fig. 3, #A & #B; as clearly seen in the figure, the thickness of the sheets are identical, and thus, the overlapping contact points are flushed with each other (point-of-contact width), as applicant in own disclosure states that “…an overlap of even more than 90% is possible with such half-shells having the same wall thickness in the area of their points of contact..” (Page 7), thus, further asserts that the fact that with the same wall thickness in the area of the points of contact, it would yield a “more than 90%” in relation to the point-of contact width. Furthermore, the examiner would like to note that nowhere in the specification is it detailed how said “more than 90%” is derived other than pointing to the figures and stating so.]  , wherein, if the adjacent end faces have two different widths, [refer to annotated Fig. 3, #B], said overlap relates to a smaller width of the two different widths [refer to annotated Fig. 3, #B; the examiner is interpreting the protruding part of a flange to have differing point-of-contact width].

    PNG
    media_image2.png
    688
    814
    media_image2.png
    Greyscale

As Per Claim 17, Klein discloses wherein wall sections [refer to annotated Fig. 3, #I & #II below], of the adjoining half-shells [Fig. 3, #2 & #5] are in the same spatial position [refer to annotated Fig. 3, #I & #II below], at least with respect to end sections thereof supporting the end face [refer to annotated Fig. 3, #I & #II below].

    PNG
    media_image3.png
    683
    814
    media_image3.png
    Greyscale

As Per Claim 19, Klein discloses wherein the carrier component is a rail, a sub- frame, or a component of a sub-frame. [abstract; “…A method is provided for producing a body part of a vehicle….”]
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2010/0259070 in view of Fujimoto (US 2005/0152741) in further view of Tamai (US 2014/0064831)
As Per Claim 20, Klein discloses all limitations of the invention except wherein each half-shell is a formed steel sheet or aluminum sheet component.
Tamai, much like Klein, pertains to an automobile frame component. [abstract] 
Tamai discloses each half-shell is a formed steel sheet [Par. 1; “…The present invention relates to an automobile frame component made of thin steel sheets, and particularly to an automobile frame component that has a great influence on stiffness of a automobile body….”] or aluminum sheet component.
Tamai discloses the benefits of the shells being made of steel in that they have a great influences on stiffness of the automobile body. [Par. 1] 
Therefore, it would have been obvious to modify the carrier component as taught by Klein in view of the component as taught by Tamai to further include each half-shell is a formed steel sheet or aluminum sheet component to improve the stiffness of the automobile body. [Par. 1]
Claim(s) 18 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2010/0259070 in view of Fujimoto (US 2005/0152741) in further view of Roland (WO 0176930)
As Per Claim 18, Klein discloses all limitations of the invention except wherein an outer wall spacing between  the external side faces one half-shell is greater than an outer wall spacing between the external side faces  of the other half-shell by double the width of the outward protrusion of each end face of the one half-shell.
Roland, much like Klein, pertains to welding upper and lower circular portions via welding. [Col. 2, Lines 58-65] 
Roland discloses an outer wall spacing  between the external side faces [Fig. 2, #A below] of the one half-shell is greater [Fig. 2, #4] than an outer wall spacing of the other half-shell [Fig. 2, #3] by double the width of the outward protrusion of each end face of the one half-shell [Fig. 2, #B below].

    PNG
    media_image4.png
    889
    631
    media_image4.png
    Greyscale

	
Roland discloses the benefits of the configuration between the wall spaces in that it creates a great advantage for producing a connection that simplifies the preparatory work as it makes execution of the assembly devices structurally simpler and economical. [Page. 11, Lines 416-424] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the points of contact of the wall sections as taught by Klein in view of the points of contact as taught by Roland to further include an outer wall spacing between wall sections, supporting the points of contact, of the one half-shell is greater than the outer wall spacing of the other half-shell by double the width of the outward protrusion to simplify the preparatory work to make execution of the assembly devices structurally simpler and economical. [Page. 11, Lines 416-424]
As Per Claim 21, Klein discloses a method to produce a carrier component formed by two half-shells, which are U- shaped in cross-section, for a vehicle application [abstract], comprising the following steps:
 providing two half-shells [Fig. 3, #2 & #5] adjacent to one another wherein each end face [Fig. 3, #20 & #21] is terminated by two side faces [Fig. 3, #A and #B below] of the half-shell [Fig. 3, #2 & #5], and wherein the end faces [Fig. 3, #20 & #21] of the half-shell [Fig. 3, #2 & #5] are facing each [Fig. 3, #20 & #21]; 

    PNG
    media_image1.png
    545
    783
    media_image1.png
    Greyscale

arranging and retaining the half-shells [fig. 1, #2 & #5] with end faces [Fig. 3, #20 & #21] adjoining one another [refer to annotated Fig. 3, #A & #B above], 
subsequently simultaneous fusioning of the adjoining end faces [Fig. 3, #20 & #21], being held adjacent one another [refer to annotated Fig. 3, #A & #B above], of wall sections of the two half-shells opposite one another [Fig. 3, #2 & #5] externally to form a weld seam extending over adjoining end faces [Par. 8; “…the first welding flange subject to the formation of at least one second laser weld seam between the first welding flange and the third welding flange. This additionally increases the reliability of the welded connection, since in addition to the first laser weld seam a second laser weld seam is created….”; 
wherein the fusioning is carried out such that the inward protrusion [Fig. 3, #3] is used as a weld filler metal and integrated into the weld seam with the formation of a fillet weld [Par. 46; “…A first laser beam 7 is guided through the first opening 4 of the first profile part 2 as shown in FIG. 1. Here, the first laser beam 7 sweeps an angle .alpha. and a first laser weld seam 8 is formed between the first welding flange 3 and the third welding flange 6….”; a fillet weld is defined as being joining two pieces of metal that are at an angle, and as shown in Fig. 3 above, the weld sweeps the metal pieces when they are at an angle. (https://en.wikipedia.org/wiki/Fillet_weld)] 
Klein does not disclose that the half-shells are arranged in such a way that the outward protrusion of the end face of the one half-shell is greater than 0.0 mm and less than or equal to 0.5 mm in relation to the opposing end face of the other half-shell.
Fujimoto, much like Klein, pertains to a material for welding [abstract] that utilizes fillet welding [Par. 47] 
Fujimoto discloses that the parts [Par. 11, #13 & #12] are arranged in such a way that the outward protrusion of the end face of the one half-shell  [Fig. 11, #5a-1] is greater than 0.0 mm and less than or equal to 0.5 mm in relation to the opposing end face of the other half-shell. [Fig. 11, #12; Par. 103 “….the height 11a-1 of an indentation 5a-1 is at least 0.05 mm and at most 0.2 mm, the indentation 5a-1 is often formed so as to protrude in the opposite direction from the direction in which the projections 4b protrude…”; the reference clearly discloses a height of the protrusion being within the range as required by the claims (0.0mm to 0.5 mm), in which said height is the furthest point from the end face with the other part (13)]
Fujimoto discloses the benefits of the dimensions of the protrusion in that it aids in maintains a gap of a prescribed size [Claim 1] in order to prevent the occurrence of weld defects. [Par. 203] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outward protrusion as taught by Klein in view of the protrusion as taught by Fujimoto to further include wherein the half-shells are arranged in such a way that the outward protrusion of the end face of the one half-shell is greater than 0.0 mm and less than or equal to 0.5 mm in relation to the end face of the other half-shell to maintain a gap of a prescribed size [Claim 1], in order to prevent the occurrence of weld defects. [Par. 203]
Neither Klain nor Fujimoto disclose with allowance of a capillary gap, such that the points of contact of one of the two half-shells protrude outward as relates to the points of contact of the other half- shell and said protrusion is pointing upward, and 
the points of contact of the other half-shell protrude inward as relates to the points of contact of the first half-shell and said protrusion is pointing downward.  
Roland, much like Klein, pertains to welding upper and lower circular portions via welding. [Col. 2, Lines 58-65] 
Roland discloses with allowance of a capillary gap [Fig. 2, #29], such that the points of contact of one of the two half-shells [Fig. 2, #4] protrude outward [refer to annotated Fig. 2, #A below] as relates to the points of contact of the other half- shell [Fig. 2, #3] and said protrusion is pointing upward [Fig. Fig. 2, #A below], and 
the points of contact of the other half-shell [Fig. 2, #3] protrude inward [refer to annotated Fig. 2, #B below] as relates to the points of contact of the first half-shell [Fig. 2, #3] and said protrusion is pointing downward [refer to annotated Fig. 2, #B below]

    PNG
    media_image5.png
    889
    631
    media_image5.png
    Greyscale

Roland discloses the benefits of the capillary gap in that it creates a great advantage for producing a connection that simplifies the preparatory work as it makes execution of the assembly devices structurally simpler and economical. [Page. 11, Lines 416-424] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the points of contact of the wall sections as taught by Klein in view of capillary gap as taught by Roland to further include an allowance of a capillary gap, such that the points of contact of one of the two half-shells protrude outward as relates to the points of contact of the other half- shell and said protrusion is pointing upward, and the points of contact of the other half-shell protrude inward as relates to the points of contact of the first half-shell and said protrusion is pointing downward to simplify the preparatory work to make execution of the assembly devices structurally simpler and economical. [Page. 11, Lines 416-424]
As Per Claim 22, Klain discloses wherein the fusioning is carried out as welding. [Par. 46; “…A first laser beam 7 is guided through the first opening 4 of the first profile part 2 as shown in FIG. 1. Here, the first laser beam 7 sweeps an angle .alpha. and a first laser weld seam 8 is formed between the first welding flange 3 and the third welding flange 6….”]
As Per Claim 23, Klain discloses wherein welding is carried out as MIG/MAG, 2-wire, double-wire, WIG, plasma, laser, or laser hybrid welding [Par. 46; “…A first laser beam 7 is guided through the first opening 4 of the first profile part 2 as shown in FIG. 1. Here, the first laser beam 7 sweeps an angle .alpha. and a first laser weld seam 8 is formed between the first welding flange 3 and the third welding flange 6….”]
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the claimed subject matter is not directed to leaving a gap between the opposing end faces of the half-shells abutting one another, which would be the teaching according to Fujimoto and concludes by stating one with ordinary skill in the art would not receive the requisite reasonable motivation from either Klein or Fujimoto to arrive at a carrier component as claimed. 
The examiner would like to note that Applicant has not brought forth arguments with regards to specific claim limitations that have not been met by the references, and merely states that they are not alike without providing evidence from specific claim limitations as to why the prior art does not read on said recited claim limitations.
In response to applicant's argument that Fujimoto is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant asserts Fujimoto is not directed to joining two half-shells with a fillet weld seam on the outside and inside of the half shells, but directed “to a material for welding and to a welded article, which can prevent the occurrence of weld defects. Examiner would like to note that both the instant application and Fujimoto both pertain to welding half shells, and applicant has offered no substantial argument as to why Fujimoto does not readily teach the recited claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         
                                                                                                                                                                                     
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761